KELLEY, Judge,
dissenting.
I respectfully dissent.
I believe the Board abused its discretion when it revoked Sweeny’s license as a funeral director.
The Board made note and observed that Sweeny, by appointment and two successive elections, served as coroner in Lackawanna County until his resignation, following his pleading guilty to misappropriating funds, which arose out of his responsibilities as administrator of an estate. The Board further noted that Sweeny’s reputation in the community still remains high, notwithstanding his plea of guilty.
Discretion requires a proper allocation of penalties to the degree of infringement or violation of codes of conduct. The misappropriation of funds arose by Sweeny’s irresponsibility as an administrator of an estate and did not have anything to do with his performance as a licensed funeral director. The reputation of Sweeny remains high subsequent to his plea of guilty. I believe that this court must consider Sweeny’s conduct pursuant to his responsibilities as a funeral director in comparison with his misappropriation of funds unrelated to funeral director activities.
Respectfully, therefore, I believe that the Board abused its discretion and I would reverse the Board.
COLINS, President Judge, joins in this dissenting opinion.